Citation Nr: 1743919	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Human Immunodeficiency Virus (HIV).


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training in the U.S. Army reserves from September 1985 to February 1986 and on reserve duty on November 19, 1989, and January 25, 1990, with additional reserve service.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In September 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In May 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal was remanded to attempt to obtain additional records, specifically the results of a November 1987 HLTV-III test as well as EOD and RAD examinations.  In June 2016, the AOJ made a request to the Kansas Adjutant General for these documents.  In August 2016, a response was received that after exhausting all available resources, these records could not be located.  As the records were requested but cannot be located, the Board determines that there has been substantial compliance with the May 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDING OF FACT

The earliest diagnosis for HIV of record is July 1989; as such, the evidence does not support that the Veteran's HIV had its onset during his active service.  



CONCLUSION OF LAW

The criteria for service connection for HIV have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2012.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  No VA examination has been provided as part of the Veteran's claim.  However, as will be discussed, the Board finds there is no competent and credible evidence of HIV in service or suggesting a link between the Veteran's HIV and his military service.  Accordingly, a VA examination under the duty to assist is not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  
	
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Facts

The Veteran contends that he contracted HIV in service.  Specifically, he has indicated that he contracted HIV as a result of being date-raped during service.  See September 2013 VA form 9.  

The medical evidence of record includes service treatment records (STRs) and medical treatment records following service.  Chronologically, a July 1989 STR indicates that the Veteran tested positive for HIV antibodies.  There is also a positive HIV test from November 19, 1989, when the Veteran reported for reserve duty.  A December 1989 STR indicates that the positive November 1989 HIV test results were confirmed.  

Following service, the medical evidence of record includes various treatment reports for HIV.  The Veteran specifically identified records from Via Christi Hospital, St. Francis and the University of Kansas, KU Hospital.  Via Christi records show HIV treatment for the Veteran dating back to 1999.  KU Hospital records reflect treatment for HIV as recent as June 2017 and dating back to January 2017.  

As to lay statements, as mentioned, the Veteran has indicated that he believes he contracted HIV as a result of being date raped in service.  Additionally, an August 2016 buddy statement from a friend of the Veteran indicates that he knew the Veteran to be HIV positive in 1989.  

Merits

The record clearly establishes a diagnosis for HIV.  At issue is the in-service incurrence of HIV and a link to the Veteran's service.

The evidence of record does not reflect a diagnosis for HIV during a period of the Veteran's active service.  Having carefully reviewed the record, the Board finds that it does not reflect a diagnosis for HIV until the July 1989 diagnosis.  As the Veteran was diagnosed with HIV in 1989, specifically at issue is a diagnosis during his period of service prior to 1989, which is the period from 1985 to 1986.  

The Veteran's November 1984 entrance examination and remaining STRs during the period from 1985 to 1986 are silent as to any mention of HIV.  The Board has also reviewed additional medical records.  While the St. Francis Hospital and KU Hospital records indicate past and current treatment for HIV, these records do not date a diagnosis for HIV during a period of the Veteran's service.  The Board acknowledges the Veteran's July 2017 statement that St. Francis Hospital informed him that their records do not date past 1996.  To the extent that the Veteran may have implied that there are missing records, the Board notes that a May 2002 record from Central Medical Consultants regarding complaints of back pain and HIV symptoms indicates that the Veteran self-reported HIV dating back to 1989.  

The Board notes that there is no separation examination of record for 1986 and also that a November 1987 HLTV-III test was performed on the Veteran.  The appeal was remanded in May 2016 to attempt to obtain both the separation examination and November 1987 test results.  As mentioned in the Introduction, in August 2016, it was established that the records were not located.  The Board also notes that the records have been lost by no fault of the Veteran.  When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no positive and negative evidence of record to balance here.  

There is no competent and credible evidence of record in support of the Veteran's claim against which to weigh or balance the competent and credible evidence opposing the Veteran's claim.  Even if the November 1987 test indicates a positive diagnosis of HIV, the Veteran last served in 1986 and did not report for reserve duty again until November 1989, at which time he was already positive for HIV.  As such, while a 1987 diagnosis would establish a HIV diagnosis prior to 1989, it still will not establish a diagnosis during the Veteran's active service from 1985 to 1986, which is at issue.  Moreover, the record reflects that the HLTV-III test was performed on November 15, 1987, but a November 21, 1987, Report of Medical Examination indicates that the Veteran was "medically qualified for retention."  

The Board acknowledges the Veteran's statement that he contracted HIV in service as a result of date rape.  While the Veteran's STRs are silent as to any report of date rape, and this event has not been corroborated. However, even assuming arguendo, that the event was corroborated, this fact, while it may provide evidence of a potential risk factor, is outweighed by the lack of a medical diagnosis for HIV for many years after the Veteran's service.  

The Board also acknowledges the statement from the Veteran's friend that the Veteran had HIV in 1989.  While the Veteran's friend is competent to report what he knew of the Veteran's health status at that time, the record already establishes that the Veteran had HIV as early as 1989.  The friend's assertion therefore does not lend support to any issue in question, i.e. the issue of a diagnosis during a period of active service.  

While an in-service incurrence of HIV cannot be established, the Veteran's July 1989 diagnosis establishes that his HIV clearly and unmistakably pre-existed his November 1989 and January 1990 reserve duty.  This brings to issue the question of aggravation.  However, the Court has determined that "an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also 38 U.S.C. §§ 101(2), 101(24) 38 C.F.R. §§ 3.1(d), 3.6(a).  This limitation is also true for inactive duty for training.  Id.; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Court further concluded in Paulson that the presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, at 470.  See also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned Veteran status).  As such, while the Veteran's HIV clearly and unmistakably pre-existed his later reserve duty, the presumptions of soundness and aggravation do not apply.  

To establish aggravation under 38 U.S.C. 1153, an active duty for training claimant must establish both that (1) "there was an increase in disability as to a preexisting injury or disease" and (2) that such an increase "was beyond the natural progress of that injury or disease."  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010).  In the instant case, the record does not reflect an increase in severity of the Veteran's condition during his one day of reserve duty as the Veteran's status was noted and he was released from duty.  

In light of the evidence, the Board determines that service connection for HIV is not warranted.  


ORDER

Entitlement to service connection for HIV is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


